283 S.W.3d 826 (2009)
Baeleigh M. CONNORS, by her next friend Michelle Connors, Appellant,
v.
C. Keith GOEKING, M.D., et al., Respondents.
No. WD 69556.
Missouri Court of Appeals, Western District.
May 19, 2009.
Rehearing Denied June 23, 2009.
Herbert W. McIntosh, for Appellant Michelle Connors.
Marc K. Erickson, for Respondents St. Joseph OB-GYN, Inc. and C. Keith Goeking, M.D.
Ronald D. Marney, II, for Respondents Heartland Medical Center and Heartland Health and Kathryn Shea, R.N.
*827 Before DIV I: JAMES E. WELSH, P.J., VICTOR C. HOWARD, Judge and ALOK AHUJA, Judge.

ORDER
PER CURIAM:
Michelle Connors, as the next friend of her daughter Baeleigh Connors, appeals the trial court's judgment upon a jury verdict in favor of defendants Charles Keith Goeking, M.D., Kathryn Shea, R.N., and Heartland Regional Medical Center. On appeal, Connors claims that the trial court erred in excluding two hospital records from evidence. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).